Citation Nr: 1643457	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-33 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  His awards included (among others) the Combat Infantryman Badge and the Parachute badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In December 2015 the Board reopened the Veteran's claim for service connection for a bilateral knee disability and remanded the matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's duties during service included parachute jumps and he had combat service in Vietnam.

2.  He has a current diagnosis of arthritis of the knees.

3. The evidence is in equipoise as to whether the Veteran's bilateral knee arthritis is due to service, to include service as a paratrooper.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303(a).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran seeks service connection for a bilateral knee disability.  Service treatment records do not show treatment or complaints related to the knees during service.  However, service personnel records indicate that the Veteran's activities included parachute jumps and he received the Combat Infantryman Badge.  The first indication of knee symptomatology was not documented until November 2000, at which time the Veteran reported bilateral knee pain.  VA providers diagnosed bilateral osteoarthritis of the knees in February 2001.

During appointments with VA providers in January 2009, the Veteran reported that he had had problems with his knees for a long time.  He indicated that he had not injured his knees but had made 50 to 60 jumps as a paratrooper during service.  The radiologist found bilateral osteoarthropathy on X-ray.  The diagnosis was degenerative arthritis of both knees.

In support of his claim, the Veteran submitted statements from his private provider, Dr. R.A.  In an August 2010 opinion, Dr. R.A. indicated that the Veteran's condition started as a result of injury during service, which progressed to tricompartmental arthritis.  In April 2014, Dr. R.A. noted the Veteran's report of serving as a paratrooper during service.  He indicated that the Veteran's current conditions are related to the jumps.  

In May 2016, the Veteran submitted an opinion from Dr. K.F., dated April 2016, in which he opined that it is possible that the Veteran's "paratrooping" may have caused stress related osteoarthritis.

In April 2014, a VA examiner provided an etiology opinion.  However, the examiner did not address the Veteran's jumps while serving as a paratrooper.  Thus, the examination report is not adequate for rating purposes.

Another opinion from a VA examiner was obtained in January 2016.  The examiner found it less likely than not that the Veteran's bilateral knee disabilities are related to service.  The examiner found no evidence of a knee condition during service and noted the long interval between service and the development of symptoms.  The examiner found no objective or temporal evidence of a connection between service and the later development of bilateral knee osteoarthritis.  He stated that the opinion from Dr. R.A. provided no evidence of or substantiation for the statement connecting service and jumps to much later development of osteoarthritis.  The examiner stated that Dr. R.A.'s statement is unsubstantiated conjecture without evidence.  In February 2016, the examiner provided an addendum opinion wherein he repeated his January 2016 opinion and stated that there is no concrete way to connect parachute jumping without injury to any current condition without resulting to conjecture.

The Board has reviewed all of the evidence and finds that the evidence is at least in equipoise as to whether the Veteran's arthritis of his knees is due or related to his parachute jumps during service.  While the two opinions from Dr. R.A. are not supported by a full rationale, the speculative opinion from Dr. K.F. concedes that the Veteran's jumps could have caused arthritis.  The January 2016 VA examiner stated that Dr. R.A.'s opinions are not supported by facts or rationale; however, the examiner did not provide a full rationale explaining why the Veteran's jumps could not have caused arthritis many years later or indicate another etiology of the condition.  Thus, the Board finds the evidence, when read as a whole, is at least in equipoise.  Service connection for a bilateral knee disability is granted.


ORDER

Service connection for a bilateral knee disability is granted.





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


